Henry, J.
The defendant was indicted at the November term, 1888, of the circuit court of Dunklin county, charged with the murder of one Christopher L. Johnson, on the 18th day of June of that year. He pleaded not guilty, and on trial was convicted of murder in the first degree, and has prosecuted his appeal to this court. The defendant was introduced as a witness on his own behalf *199and testified that lie killed Johnson to save his own life. That he went to the house of deceased, who owed him, to get some money, and that as he appr'oached the door deceased began to threaten him and made for his pistol, and said: “Yon d-m son of a b-t-h, I will shoot yonr brains out,” and that these were the circumstances under which he killed him. He offered to prove by other witnesses threats made by deceased against his life, and that he was a quarrelsome and dangerous man, but the court excluded the evidence, and the Attorney General concedes that therein the court committed error, and we are all of the same opinion, except Hough, O. J., absent.
The judgment is reversed and the cause remanded.